Exhibit 10.1

Amendment to Loan and Security Agreement

 

Borrower:    Motricity, Inc. Address:    601 108th Avenue NE, Suite 900   
Bellevue, Washington 98004

THIS AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated as of
April 11, 2011 and is by and between SILICON VALLEY BANK (“Bank”) and MOTRICITY,
INC. a Delaware corporation (“Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of June 27, 2007, as amended by that certain Amendment to Loan and
Security Agreement dated as of April 13, 2009, as amended by that certain
Amendment to Loan and Security Agreement dated as of September 25, 2009, as
amended by that certain Loan and Security Agreement dated as of December 23,
2009, as amended by that certain Consent and Amendment Agreement dated as of
June 7, 2010 and as modified by that certain Consent Agreement dated as of
January 27, 2011 (as so amended and as otherwise modified from time to time
being the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank extend the current maturity date to
August 13, 2011 and make certain other modifications as set forth herein, and
Bank is agreeable to Borrower’s request based on the terms and conditions
hereof.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows effective as of the date hereof:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.



--------------------------------------------------------------------------------

2. Modification of Section 6.9. Section 6.9 of the Loan Agreement is hereby
amended to read as follows:

“6.9 Financial Covenants.

(a) Through the month end period of March 31, 2011 only:

(i) Tangible Net Worth. Borrower on a consolidated basis shall maintain at all
times and tested as of the last day of each month), a minimum Tangible Net Worth
of

(1) $17,000,000 for May 31, 2009;

(2) $16,000,000 for June 30, 2009;

(3) $13,750,000 for July 31, 2009;

(4) $13,500,000 for August 31, 2009

(5) $14,750,000 for September 30, 2009; and

(6) $14,000,000 for each month thereafter.

Further, each of the minimum amounts set forth above shall be increased by the
following: (i) 50% of all consideration received by Borrower after September 30,
2008 from equity securities and Subordinated Debt transactions of the Borrower;
plus (ii) 50% of all quarterly net income of Borrower after tax (excluding
quarterly accretion expense), on a consolidated basis, provided that under no
circumstance shall the Tangible Net Worth be reduced by virtue of a loss.

Increases in the Tangible Net Worth covenant based on (x) consideration received
for equity securities and subordinated debt of the Borrower shall be effective
as of the end of the month in which such consideration is received, and shall
continue effective thereafter; and (y) quarterly net income shall be deemed
effective as of the end of the month coinciding with any such quarter end in
which there has been positive net income; such increased amount shall continue
in effect thereafter, subject to further increases based on subsequent quarterly
net income amounts arising from time to time.

(ii) Maximum Unfunded Capital Expenditures. Borrower shall have a maximum
aggregate amount of Unfunded Capital Expenditures for the 2010 fiscal year no
greater than $6,000,000.

‘Unfunded Capital Expenditures’ means capital expenditures made from the
Borrower’s funds other than borrowed funds. Capital expenditures made from
Advances are deemed Unfunded Capital Expenditures.”

(b) Beginning with the month end of April 30, 2011 and as of the end of each
month thereafter:

Adjusted Quick Ratio. Borrower, on a consolidated basis, shall maintain a ratio
of Quick Assets to Current Liabilities minus the current portion of Deferred
Revenue of at least 1.25 to 1.00.”

 

2



--------------------------------------------------------------------------------

3. New Definitions. The following terms and their respective definitions are
hereby added to Section 14.1 of the Loan Agreement and are deemed placed in
their appropriate alphabetical order:

“ ‘Current Liabilities’ are, with respect to Borrower on a consolidated basis,
all obligations and liabilities of Borrower to Bank, plus, without duplication,
the aggregate amount of Borrower’s Total Liabilities that mature within one (1)
year.”

“ ‘Quick Assets’ is, on any date, Borrower’s consolidated, unrestricted cash and
Cash Equivalents, net accounts receivable and investments with maturities of
fewer than 12 months determined according to GAAP.”

4. Amendment to Availability Amount. The definition of “Availability Amount”
contained in Section 14.1 of the Loan Agreement is hereby amended to read as
follows:

“Availability Amount” shall mean:

(A) When all Advances, all Letters of Credits (including Letter of Credit
Reserves), all FX Reserves (with respect to all FX Forward Contracts) and all
Cash Management Services are equal to or less than Fifteen Million Dollars
($15,000,000), the following provision shall apply:

(i) Fifteen Million Dollars ($15,000,000) minus (ii) the amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit), plus an amount equal to the Letter of Credit Reserve, minus (iii) the
FX Reserve, minus (iv) any amounts used for Cash Management Services, and minus
(v) the outstanding principal balance of any Advances); and

(B) When all Advances, all Letters of Credits (including Letter of Credit
Reserves), all FX Reserves (with respect to all FX Forward Contracts) and all
Cash Management Services are greater than Fifteen Million Dollars ($15,000,000),
the following provision shall apply and clause (A) above shall no longer be in
effect as to any Advances or other credit extensions and is replaced entirely
with the following as to all Advances and other credit extensions:

(a) The lesser of (i) the Revolving Line Maximum Amount or (ii) the amount
available under the Borrowing Base, minus (b) the amount of all outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit) plus an
amount equal to the Letter of Credit Reserve, minus (c) the FX Reserve, minus
(d) any amounts used for Cash Management Services, and minus (e) the outstanding
principal balance of any Advances.”

 

3



--------------------------------------------------------------------------------

5. Amendment to Revolving Line Maturity Date. The definition of “Revolving Line
Maturity Date” contained in Section 14.1 of the Loan Agreement is hereby amended
to read as follows:

“ ‘Revolving Line Maturity Date’ is August 13, 2011.”

6. General Provisions.

6.1 The agreements set forth in this Amendment are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed (a) to be an amendment, waiver or modification of any other term or
condition of any Loan Document, or (b) otherwise to prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

6.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

7. Bank Expenses. Borrower agrees to reimburse Bank for all its reasonable costs
and expenses (including reasonable attorneys’ fees) incurred in connection with
this Amendment. Bank is authorized to charge said fees, costs and expenses to
Borrower’s loan account or any of Borrower’s deposit accounts maintained with
Bank.

8. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER SILICON VALLEY BANK     MOTRICITY, INC.

By:

Name:

Title:

 

/s/ Jay Wefel

Jay Wefel

Relationship Manager

   

By:

Name:

Title:

 

/s/ Ryan K. Wuerch

Ryan K. Wuerch

Chief Executive Officer

[Signature Page to Amendment to Loan and Security Agreement dated as of
April 11, 2011]

 

4



--------------------------------------------------------------------------------

Consent by Guarantors

Each of the undersigned parties that is a guarantor under its respective
Unconditional Guaranty in favor of Silicon Valley Bank with respect to the
indebtedness and obligations of Motricity, Inc. hereby consents to the terms and
conditions set forth in the foregoing Amendment and hereby expressly
acknowledges and agrees that its Guaranty and each of the other loan documents
to which it is a party remain in full force and effect.

 

MOTRICITY (UK) LIMITED By:  

/s/ Ryan K. Wuerch

Name:  

Ryan K. Wuerch

Title:  

Director

POWER BY HAND, LLC, an Oklahoma limited liability company

By: Motricity, Inc, a Delaware corporation,

            its sole member

By:  

/s/ Ryan K. Wuerch

Name:  

Ryan K. Wuerch

Title:  

Chief Executive Officer

MOTRICITY CANADA, LTD. By:  

/s/ Ryan K. Wuerch

Name:  

Ryan K. Wuerch

Title:  

President

GSM INFORMATION NETWORK B.V. By:  

/s/ Ryan K. Wuerch

Name:  

Ryan K. Wuerch

Title:  

Director